Citation Nr: 1624287	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  06-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right leg lengthening.

2.  Entitlement to service connection for pelvic pain, right side.

3.  Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, February 2009, and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

On August 24, 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  In January 2016, the Veteran and his then representative were notified that the Veterans Law Judge who conducted the August 2011 hearing was no longer employed at the Board.  The Veteran was informed that he could request another hearing before a different Veterans Law Judge and was notified that if he did not respond within 30 days from the date of that letter that the Board would assume she did not desire another hearing and would proceed accordingly.  In correspondence received on January 13, 2016, the Veteran stated that he did not wish to appear at another Board hearing.

The Board notes that the instant matters have thrice been remanded for further development.  Most recently, in July 2014, the Board remanded the matters for a new VA examination and medical opinion.  Upon completion of the requested development, the Veteran's claims were readjudicated and denied via a July 2015 supplemental statement of the case (SSOC).  The case was recertified to the Board in October 2015, but was note received until December 2015.  The Board notes that during the interim period, and after the case had been received at the Board, additional VA treatment records were associated with the Veteran's electronic claims folder, which records through February 2016.  The Board's review of the records reflects that the information contained therein is either duplicative of evidence previously considered or irrelevant to the claims being decided herein.  Thus, a remand to allow the RO to consider the records would impose unnecessary additional burdens on adjudication resources with no benefit to the Veteran.  Accordingly, a remand is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board notes that in response to the July 2015 SSOC, the Veteran submitted an additional VA Form 9 wherein he requested that he be afforded a hearing before a member of the Board, sitting the RO.  A November 2015 report of general information then indicates that the Veteran had requested a hearing before a decision review officer (DRO).  By way of a letter also dated in November 2015, the Veteran was informed that the RO could not grant his request for a DRO hearing with regard to the claims remanded by the Board in July 2014 because the Veteran had already presented testimony before a DRO regarding these matters in July 2008, August 2009, and July 2010, in addition to being afforded a Board hearing in August 2011.  The Board points out that law does not provide for an unlimited number of hearings.  Further, because the Veterans Law Judge who conducted the 2011 Board hearing is no longer employed at the Board, the Veteran was given the opportunity to testify at an additional.  The Veteran stated expressly that he did not wish to appear at another Board hearing.  The Board finds, therefore, that VA has fulfilled its duty to assist in regard to the Veteran's right to provide hearing testimony on appeal.

The Board also notes that the Veteran was previously represented by AMVETS.  In August 2014, while the Veteran's claims were pending before the agency of original jurisdiction (AOJ), AMVETS withdrew representation.  In September 2014, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of The American Legion.  In February 2016, the Veteran submitted to the Board correspondence wherein he stated that he was terminating the power of attorney executed in favor of The American Legion with respect to his claims of service connection for pelvic pain, a low back disability, and right leg lengthening.  The Veteran advised the Board of his desire to represent himself with respect to these three claims.  The Veteran may revoke a power of attorney at any time.  38 C.F.R. § 14.631(f)(1) (2015).  Accordingly, the Veteran is unrepresented in connection with this current appeal.

Lastly, the Board notes that in March 2016, the RO denied service connection for sleep apnea.  The Veteran filed a notice of disagreement (NOD) with that denial that same month and receipt of the Veteran's NOD been acknowledged by the RO.  In April 2016, the Veteran requested DRO review.  Accordingly, as the post-decision review process has begun on this matter in an attempt to resolve the matter; it is not yet ripe for appellate review.


FINDINGS OF FACT

1.  The Veteran's leg length discrepancy is due to congenital short left leg syndrome and is not attributable to military service; nor is it proximately due to, the result of, or aggravated by a service-connected disability.

2.  The Veteran's perceived low back and pelvic pain is the result of neuromuscular dysfunction related to his congenital short left leg syndrome.  

3.  The only diagnosed disability of the lumbar spine is congenital postural compensatory scoliosis of the thoraco-lumbar spine, which has been determined to be secondary to short left leg syndrome.


CONCLUSIONS OF LAW

1.  The Veteran's longer right leg is not the result of disease or injury incurred in or aggravated by active military service and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107; Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The Veteran does not have a pelvic disability or residual pain that is the result of disease or injury incurred in or aggravated by active military service or that is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107; Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  The Veteran does not have a low back disability or residual pain that is the result of disease or injury incurred in or aggravated by active military service or that is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107; Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the other matters decided herein, the Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein via letters dated in June 2007 and October 2008, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matters decided herein.  The relevant evidence obtained and associated with the Veteran's paper claims folder and his Virtual VA file includes the Veteran's service treatment records (STRs), VA examination reports, VA treatment records, private medical evidence, and lay statements, to include the Veteran's hearing testimony.  The Veteran has not identified any outstanding relevant records and the Board is aware of none.  

The Board also finds that the medical evidence of record, to include that which was specifically developed in connection with the Veteran's claims decided herein, is adequate for the Board to adjudicate this case.  The Veteran was provided with several VA examinations in connection with claims on appeal, the most recent of which was in March 2015.  A review of the March 2015 VA examination and opinion report shows that the examiner conducted a thorough examination of the Veteran and review of the claims folder before providing his negative nexus opinion.  The examiner also addressed specifically the questions posed in the Board's prior remand, considered and addressed the Veteran's specific theory of service connection, and provided a detailed rationale for all proffered opinions.  Thus, the Board has properly assisted the Veteran by affording him adequate examinations in connection with the claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

Further, if a veteran is determined to have served in combat, and an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Rather, section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge, Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 reflects that he was awarded the Combat Action Ribbon.  The Board thus finds that the Veteran is considered a combat Veteran.  In the instant case, however, the determination of service connection does not turn on whether the Veteran suffered an in-service injury, as his STRs document that he was involved in a motor vehicle accident and he is already in receipt of service-connected disability compensation for a residual disability resulting from the accident.  Rather, as will be discussed below, the question at issue is one of nexus.

Currently on appeal are the Veteran's claims of service connection for pelvic pain, right side, right leg lengthening, and a low back disability.  In this regard, the Board acknowledges that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, pain that is a residual of an in-service disease or injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez, 259 F.3d at 1361-62 (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  

Based on communications from the Veteran, to include a July 2008 statement in support of claim and his testimony during several DRO hearings and his August 2011 hearing, it has been determined that the Veteran's specific theory of service connection is that as a result of his in-service motor vehicle accident and resulting injury to the kidney and abdominal wall, for which he is service connected, he developed an abundance of scar tissue and the muscles on his right side have atrophied, which has resulted in, among other things, pelvic pain and right leg lengthening.  The Veteran has alleged that a physician had previously informed him that his complained-of problems were related to his development of scar tissue.  The Veteran also contends that he has suffered from low back pain since his in-service injury.  

A review of the Veteran's STRs shows that in May 1993, he was involved in a motor vehicle accident that resulted in a renal contusion.  The Veteran was treated at the University of San Diego Medical Center for right flank and abdominal pain.  At the outset, the Board notes that there is no indication of complaints or treatment related to back or pelvic pain in the Veterans' STRs.  At the time of his November 1993 examination for re-enlistment purposes, the Veteran's spine and musculoskeletal system were evaluated as normal.  On an accompanying report of medical history, the Veteran denied recurrent back pain and the medical examiner who reviewed the report noted the 1993 motor vehicle accident and kidney contusion, but stated no sequela.  On a May 1997 report of medical history, the Veteran reported that he was in good health and denied recurrent back pain.

Despite the fact that the Veteran alleges that he has suffered from back and pelvic pain since in in-service motor vehicle accident, the Veteran's post-service medical also records contain no indication of complaints or treatment related to back or pelvic pain.  Notably, in December 2001, the Veteran reported that overall he felt healthy.  The Veteran also did not seek service connection for any condition alleged to be related to his in-service motor vehicle accident until October 2002, at which time he claimed service connection for a "damaged kidney" and stated that he was "now starting to experience regular pain the side where the kidney was damaged."  He was examined in November 2002, at which he reported pain in the right flank "about once a week with activity and sports."  Back and/or pelvic pain was not reported, nor was it reported when the Veteran was examined in September 2003.  Private treatment records show that the Veteran presented for an initial physical therapy evaluation in June 2004 due to "chronic right flank pain."  At that time, he reported suffering from "pain on the right side since having a military accident 6 to 8 years ago."  In May 2007, the Veteran was referred to the Nebraska Medical Center for "evaluation and treatment of right flank and back pain."  At that time, he reported that his back pain had started in 1991 after he was in a motor vehicle accident that caused damage to his kidney resulting in scar tissue.  The Veteran's descriptions of his pain being intermittent and associated with tightness and spreading in the back area were noted to be consistent with myofascial pain.  In June 2007, the Veteran filed a claim of service connection for pelvic pain and in June 2008 for a low back disability and lengthening of the right leg, both claimed as due to his service-connected kidney condition.

In view of the evidence of record, the Board finds that the Veteran's assertion that he has suffered from back pain since his 1993 in-service injury to his kidney is not credible.  Indeed, the Veteran's post-1993 service records contain no evidence of back symptoms symptoms and the Veteran specifically denied back pain in November 1993 and May 1997.  There was also no report of back pain when the Veteran first presented for physical therapy in 2004.  The Board finds this evidence weighs against a finding of continuity of symptomatology.  

Further, upon consideration of the evidence of record, the Board finds that service connection for the Veteran's claimed pelvic pain, low back disability, and right leg lengthening must be denied.  As noted above, the Veteran has alleged that a physician had previously informed him that his complained-of problems were related to his development of scar tissue resulting from his in-service injury to his kidney.  Notably, the Veteran has submitted no medical evidence to support this assertion and no such opinion or suggestion has been documented in the Veteran's medical records.  However, given the Veteran's assertion, the Board found it necessary to obtain an opinion as to the likelihood that any diagnosed lengthening of the right leg, pelvic disability, and/or low back disability is at least as likely as not due to or aggravated by the Veteran's service-connected old kidney contusion with residual abdominal wall muscle strain.  Due to inadequacies in a March 2012 VA opinion report and because the AOJ failed to ensure compliance with the terms of the Board's prior remand, additional remands were required for further development of medical evidence.

In March 2015, the Veteran was again examined in connection with his claims on appeal.  Ultimately, the VA examiner opined against a finding that any of the claimed symptoms/disabilities were somehow attributable to service or to the Veteran's service-connected old kidney contusion with residual abdominal wall muscle strain.  Specifically, the examiner found that physical examination of the Veteran's lumbar spine failed to show any significant abnormalities consistent with the Veteran's claim.  The examiner noted that the Veteran's STRs failed to indicate the onset of any lumbar spine condition in service and pointed out that there was no indication of any back-related problems until nearly 15 years after the Veteran's in-service motor vehicle accident.  The examiner found that the lack of any complaints or treatment related to the back for that length of time weighed against a finding that any back symptoms are related to service or the Veteran's in-service kidney contusion, which the examiner pointed out had fully resolved prior to the Veteran's separation from service.  Indeed, as pointed out by the VA examiner, on his May 1997 report of medical history, it was reported that the Veteran had been involved in a motor vehicle accident more than three years prior and had sustained a kidney contusion, which was then fully resolved with no chronic disability.

Regarding the Veteran's complained of pelvic pain, the examiner found no pathology to account for the Veteran's right sided pelvic pain, but did note that the Veteran's right leg was 1.5 centimeters (or 5/8 inch) longer than his left leg.  The examiner stated that a postural evaluation for potential leg length imbalance confirmed a congenital leg length discrepancy/inequality (a.k.a short leg syndrome).  The examiner also noted the possibility of levoscoliosis/convexity left of the lumbar spine secondary to short leg syndrome.  An x-ray of the thoracolumbar spine was thus taken, the report of which was interpreted to reveal that the Veteran's right femoral head was approximately one centimeter higher than the left femoral head and that the Veteran's right iliac crest was one centimeter higher than his left.  There was also mild compensatory postural scoliosis of the lower thoracic spine convex right, as well as mild scoliosis of the lumbar spine with convexity left.  The impression was a congenital short left leg and congenital postural compensatory scoliosis, thoraco- lumbar spine, secondary to the congenital short left leg.  The examiner indicated that the findings were consistent with a right inguinal ligament varus strain, secondary to an accentuated pelvic short to the right with posterior rotation of the right ilium that are secondary to the confirmed congenital leg length discrepancy.  Regarding whether the Veteran had a diagnosed low back disability, the examiner stated that the Veteran did not have a low back disability but did have sacroiliac neuro-muscular dysfunction, secondary to his congenital short leg syndrome.  

The examiner explained that an individual having a congenital leg length imbalance can develop conditions, signs and symptoms that can encompass, among other things, the following (1) micro-impact valgus stress to the short leg side joints, ligaments and muscle tendon attachments consequent to the repetitive micro-impact vibrations transmitted by the imbalanced weighted gait from the pelvic tilt inward/medial forces on the short leg side and/or (2) accentuated varus stress to the long leg side joints, ligaments and muscle tendon attachments consequent to the repetitive micro-tension stresses transmitted by the accentuated pelvic shift outward/lateral forces by the imbalanced postural gait on the long leg side.  The examiner noted that a pelvic shift to right and rotation of ilium posteriorly caused a secondary stress tension on the right inguinal ligament that admittedly duplicated the right lower quadrant pelvic inguinal pain symptoms that the Veteran claims to experience.  

Overall, the VA examiner concluded that the Veteran suffered from congenital short leg syndrome which had led to the following; (1) "sacroiliac varus neuro-muscular dysfunction on the right, (erroneously perceived by veteran as low back pain with sciatica-like symptoms)"; (2) "right inguinal ligament neuromuscular dysfunction" secondary to "right pelvic shift and iliac posterior rotation" secondary to "short left leg syndrome (erroneously perceived by veteran as right lower quadrant abdominal strain discomfort)"; (3) "patellar tendon varus stress neuro-muscular dysfunction on the right, (erroneously perceived by veteran as right lower leg/knee discomfort)"; (4) congenital postural compensatory scoliosis of the thoraco-lumbar spine" secondary to "short left leg syndrome (no symptoms experienced by the veteran)."

Concerning the Veteran's specific theory of service connection, being that his kidney injury resulted in scar tissue that has in turn resulted in his claimed leg lengthening and pelvic disabilities, the examiner proffered his opinion as a medical professional that the Veteran's theory should be rejected as it "is absolutely absurd."  The examiner stated that it was a hypothetical theorem and that there was no evidence to support the possible existence of such a relationship in either a pathophysiological or anatomical sense.  Regarding the second aspect of secondary service connection, the examiner opined that it is less likely than not the Veteran's old kidney contusion with residual abdominal wall muscle strain made chronically worse any right leg length discrepancy or diagnosed pelvic or low back disability as it has been proven beyond any reasonable doubt that the Veteran's conditions are of a congenital origin.  The examiner further stated that it would not be anatomically or physiologically plausible that any internal scarring resulting from the old kidney contusion could result in any leg length discrepancy, characterizing the theory as "ridiculously contrived, manufactured, and outlandishly fictional."  The examiner also expressed his agreement with the RO's denial of service connection for right leg lengthening, a pelvic disorder, and a low back condition, stating that there was simply no evidence whatsoever that could be relied upon to support a finding that the Veteran's claimed symptoms/disabilities are attributable to service or to the service-connected kidney contusion.

Upon consideration of the March 2015 VA examiner's findings, which are uncontradicted and adequately supported by an extensive discussion and detailed rationale, the Board finds that service connection for right side pelvic pain, right leg lengthening, a low back disability claimed as due to the in-service motor vehicle accident and/or secondary to the Veteran's service-connected old kidney contusion, must be denied.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that the Veteran's leg length discrepancy or any claimed pelvic or back pain and/or diagnosed pelvic or back disability is attributable to the Veteran motor vehicle accident or caused or aggravated by his service-connected old kidney contusion with residual abdominal wall muscle strain.  Although the Veteran has proffered his theory of service connection, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusions to the contrary.  See Jandreau, supra.  



ORDER

Entitlement to service connection for pelvic pain, right side, is denied.

Entitlement to service connection for right leg lengthening is denied.

Entitlement to service connection for a low back disability is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


